Title: Thomas Jefferson to William Wingate, 25 April 1815
From: Jefferson, Thomas
To: Wingate, William


          Sir  Monticello Apr. 25. 15.
          I return you the volume you were pleased to send for my perusal. the piety and patriotism of your views merit high commendation, and I am sensible of the honor of your proposition that I should undertake a cooperation in them with you. but I am now too old to embark in new enterprizes, and particularly to undertake a journey to Washington to communicate it to the Senators. recommending therefore your associating some younger co-adjutor I beg you to accept my best wishes for your success in the endeavor to harmonize & conciliate our political schisms.
          Th: Jefferson
        